Citation Nr: 1535005	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the thoracic spine (back disability).

2. Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

3. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1970.  He was awarded the Combat Action Ribbon.

The Veteran's claims are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VA Regional Office (RO) in St. Petersburg, Florida, in February 2010 and January 2011.  

In February 2010, the RO awarded denied service connection for degenerative disc disease and compression fractures of the thoracic spine; awarded service connection for bilateral hearing loss, effective from August 3, 2009, and assigned an initial noncompensable rating; and awarded service connection for PTSD, effective from November 23, 2009, and assigned an initial 30 percent rating.  In August 2012, the RO increased the Veteran's initial disability rating from 30 to 50 percent for service-connected PTSD effective from November 23, 2009.  The TDIU claim is part of the increased rating claims and was addressed in an August 2012 statement of the case.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In September 2012, the Veteran requested a Board videoconference hearing.  See September 2012 Substantive Appeal (VA Form 9).  In October 2014, he submitted a written statement asking to withdraw his request for a Board hearing.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See May 2015 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The claims for increased ratings and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease and compression fractures of the thoracic spine are related to an in-service back injury.


CONCLUSION OF LAW

The criteria for a grant of service connection for degenerative disc disease and compression fractures of the thoracic spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Back Disorder

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although service connection for a combat-related injury may be based on lay statements alone, it requires competent and credible evidence of a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any date after separation, however remote, are entitled to service connection, unless the subsequent manifestations are clearly attributable to causes unrelated to service ("intercurrent causes").  § 3.303(b) (2014).

If the evidence does not establish that the disease was chronic at the time of service, the service connection may be established with evidence of a continuity of symptoms after service.  The "continuity of symptoms" standard is distinct from the nexus element of the three-part test under Shedden and imposes a lesser evidentiary burden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Because radiology studies indicate arthritic changes in the Veteran's thoracic spine, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  Id. 

In addition, because the Veteran served continuously for 90 days or more during peacetime service after December 31, 1946, service connection for degenerative joint disease may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of his separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran alleges that his current back disability relates to an in-service accident.  He reports that he injured his back while serving in Vietnam.  December 2009 VA Examination Report.  He explained that he slipped and fell off a ladder while his unit was under fire and landed on his back.  He also explained that he did not report the injury or seek treatment for back pain because he was in the field for several weeks.  The Veteran's statements regarding his in-service fall are consistent with the circumstances and conditions of his combat service in Vietnam and are therefore sufficient to establish that he injured his back in service.  Form DD 214 and January 2011 Information Request/Response (finding that the Veteran served in Vietnam between May 1967 and May 1968).  In addition, the Veteran's service treatment records (STRs) show that the Veteran presented with back pain in February 1968 and that he was diagnosed as having acute muscle strain and treated for his symptoms.  The January 1970 report of medical examination does not indicate that the Veteran had back pain or other back symptoms on separation from service or that he experienced spinal arthritis during active duty.

In December 2009, a VA examiner diagnosed the Veteran as having degenerative disc disease and compression fractures of the thoracic spine.  See also May 2009 VAMRs (noting that X-rays reveal thoracic spine fractures).  The examiner opined that the Veteran's current back disability did not relate to service.  

During the examination, the Veteran reported that he had experienced chronic back pain since his 1968 back injury-a period of over 40 years-and first sought medical treatment for back pain around 1994 through a civilian doctor.  The Veteran reported that the civilian doctor prescribed pain medication to help manage the Veteran's symptoms, but that he could not afford ongoing medical care because he did not have insurance.  The VA examiner noted that X-rays from May 2009 show numerous, mild, old appearing compression fractures mid spine and bridging osteophytes in the mid and lower spine.

The examiner found that the Veteran's in-service acute muscle strain resolved without residuals prior to his separation from service in January 1970.  He noted that the Veteran's STRs document an acute back strain in February 1968, but that the Veteran denied having arthritis, rheumatism, or any other musculoskeletal problem on separation from service in January 1970.  The December 2009 VA examiner also found no evidence of chronicity and/or continuity of care for residuals of an upper back injury for the 40-year period since the Veteran separated from service.

In March 2010 a VA physician observed that MRI results revealed advanced disk degeneration in the lower lumbar spine and old compression fractures in the thoracic spine.  An October 2012 radiological report revealed arthritic changes in the thoracic spine.

The Veteran has stated that he has experienced chronic back pain since his 1968 back injury during service.  He also explained that he did not seek ongoing medical care for his back after service because he did not have insurance.  The Board finds that the Veteran's statements are credible.  However, in providing the opinion in December 2009, it appears that the examiner did not accept as true the Veteran's statements concerning his continuity of back symptoms since service.  The examiner based his negative opinion, in part, upon the Veteran's denial of any musculoskeletal problems at the time of his January 1970 separation examination and on the lack of any evidence of "continuity of care."  Therefore, the December 2009 VA examiner's opinion lacks probative value.  

In light of the Veteran's in-service injury to his back, his continuity of back symptoms since that injury, and the x-ray findings of "old" compression fractures in the thoracic spine, the Board resolves doubt in his favor and finds that service connection for degenerative disc disease and compression fractures of the thoracic spine.


ORDER

Service connection for degenerative disc disease and compression fractures of the thoracic spine is granted.


REMAND

With respect to the Veteran's claim for an increased initial rating for his hearing loss, he was last afforded a VA examination in July 2011, more than four years ago.  More recently, in September 2012 the Veteran asserted that his hearing loss disability warranted a higher rating because his "ability to hear continues to decrease."  In light of his statement indicating a worsening of his hearing loss since the time of the July 2011 examination, remand is required to schedule him for a current audiological examination.

With respect to the claim for a higher rating for PTSD and entitlement to a TDIU, clarification is required as to when the Veteran stopped working.  In November 2011, he stated that he remained self employed as a kitchen/bath remodeler.  A February 2013 SSA Work History Report indicated that he worked as a self-employed home repairer/remodeler until January 2012.  However, on his VA Form 8940 received in January 2011 the Veteran stated that he last worked full time on August 1, 2010.  Similarly, on VA examination in June 2012 he reported that he retired from his remodeling business about two years prior to the June 2012 VA examination.  During a private mental health examination in January 2015, the Veteran stated that he stopped working in 2010.  On remand, he should be asked to provide information concerning his employment and income history, from August 2009 forward.

Finally, the Board points out that the above awarded for service connection for a back disorder may have an impact upon the Veteran's TDIU claim.  Accordingly, the award of service connection for the back disorder should be implemented.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's award of service connection for degenerative disc disease and compression fractures of the thoracic spine.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2012 forward.

3.  As noted above, there is a discrepancy as to whether the Veteran stopped working in 2010 or 2012; therefore, he should be asked to provide clarification as to when he stopped working.  In particular, he should be asked to provide information and documentation concerning his employment history and income history, from August 2009 forward.  

4.  After any additional VA treatment records have been obtained (see #2), schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

5.  Finally, after the above development, and any other development that may be warranted based on additional information or evidence received (to include additional VA examination(s), if necessary), is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


